Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-5

IN RE: DOUGLAS E. MATACONIS,
                       Respondent.
Bar Registration No. 449978                              BDN: 101-14

BEFORE:       Beckwith, Associate Judge, and King and Reid, Senior Judges.

                                       ORDER
                                (FILED - April 30, 2015)

       On consideration of the certified order suspending respondent from the practice
of law in the state of Virginia for a period of nine months by consent, this court’s
January 29, 2015, order suspending respondent pending further action of the court
and directing him to show cause why he should not be suspended for a period of nine
months as reciprocal discipline, and the statement of Bar Counsel regarding
reciprocal discipline, and it appearing that respondent has failed to file a response to
this court’s order to show cause or the affidavit required by D.C. Bar R. XI, §14 (g),
it is

      ORDERED that Douglas E. Mataconis is hereby suspended from the practice
of law in the District of Columbia for a period of nine months. See In re Sibley, 990
A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar. R. XI, § 14 (g).

                                           PER CURIAM